    Case 4:19-cv-04177-LLP Document 36 Filed 07/22/20 Page 1 of 3 PageID #: 193




                             UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA

                                     SOUTHERN DIVISION


    MATTHEW HAUGAN,                                               4:19-CV-04177-LLP

                               Plaintiff,

                vs.                                     ORDER GRANTING DEFENDANT’S
                                                      SECOND MOTION FOR AN EXTENSION
    ROSE MEDINA, IN HER INDIVIDUAL AND                   AND REQUIRING PLAINTIFF TO
    OFFICIAL CAPACITY;                                           RESPOND

                               Defendant.


        Plaintiff, Matthew Haugan, filed a pro se civil rights lawsuit under 42 U.S.C. § 1983. Doc.

1. This Court screened Haugan’s Complaint and directed service. Doc. 14 at 7. 1 Pending before

this Court are Haugan’s motions: for discovery, for this Court to amend the 1915A screening order,

and for dismissal with prejudice. Docs. 17, 18, 33. Defendant, Rose Medina, moves for a second

motion for extension of time to answer if this Court denies Haugan’s motion to dismiss with

prejudice. Doc. 35.

I. Motion for Discovery

        In his motion for discovery, Haugan seeks to acquire the last address of Medina so he can

serve his Complaint. Doc. 17. Because Medina was served on May 15, 2020, (Doc. 23) Haugan’s

motion for discovery, Doc. 17, is denied as moot.




1
  Haugan’s Eighth Amendment claim against Medina survived 28 U.S.C. 1915A review. Doc. 14
at 7. Haugan claims he was sexually abused by Medina. Id. at 4-5.
 Case 4:19-cv-04177-LLP Document 36 Filed 07/22/20 Page 2 of 3 PageID #: 194




II. Motion to Amend 1915A Screening Order

       Haugan moves for this Court to amend its 1915A screening order (Doc. 14). Doc. 18.

Haugan does not cite what Federal Rule of Civil Procedure he is relying on for his motion to

amend, liberally construing this pleading in the light most favorable to Haugan as a pro se plaintiff,

it seems that the remedy Haugan seeks is to have a more clear presentation of the facts of his

Complaint. See id. He asks that the Court amend its screening order to reflect that his alleged

relationship with Medina lasted a longer time and states that the Court misquoted how many years

Medina’s husband was in a coma. Id. If Haugan would like to amend his Complaint he must follow

Federal Rule of Civil Procedure 15 and this Court’s Local Civil Rules. Because, the alleged facts

that Haugan wishes to clarify would not affect this Court’s ruling, Haugan’s motion to amend

(Doc. 18) is denied.

III. Motion to Dismiss with Prejudice

       On June 30, 2020, Haugan moved to “dismiss the complaint with prejudice.” Doc. 33. On

the same day he also filed letters to this Court about an unrelated legal issue. Doc. 32. A few days

before Haugan filed his motion to dismiss he filed letters and an affidavit. Docs. 29, 30, 31. This

Court is unsure whether Haugan intends to dismiss his entire lawsuit with prejudice against

Medina.

       The Court wants to know whether Haugan intends to have his case be dismissed with

prejudice and notes that when a case is dismissed with prejudice that it can never be brought again.

Haugan must file a response within twenty (20) days of the filing of this Order, telling the Court

whether he intends to dismiss this case with prejudice.




                                                      2
 Case 4:19-cv-04177-LLP Document 36 Filed 07/22/20 Page 3 of 3 PageID #: 195




IV. Medina’s Second Motion for Extension of Time to Answer

       Medina moves for a second extension of time to answer Haugan’s Complaint. Doc. 35.

Medina does not object to Haugan’s motion to dismiss but requests that if this Court denies his

motion to dismiss that she be granted 21 days to file her answer. Id. At this time, while the Court

is awaiting Haugan’s response, the Court grants Medina’s second motion for extension of time to

answer and the time in which Medina must answer is extended until further Order by the Court.


       Accordingly, it is ORDERED:

       1. That Haugan’s motion for discovery (Doc. 17) is denied as moot.


       2. That Haugan’s motion to amend (Doc. 18) is denied.


       3. That Haugan has twenty days from the date of this Order to respond to the Court about

       whether he intends to dismiss his case with prejudice.


       4. That Medina’s Second Motion for an Extension (Doc. 35) is granted. The time in which

       Medina must answer is extended until further notice by this Court.


       DATED July 22, 2020.


                                                           BY THE COURT:

       ATTEST:                                            ________________________________
       MATTHEW W. THELEN, CLERK                            Lawrence L. Piersol
                                                           United States District Judge
       ________________________




                                                    3
